United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2825
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Leron L. Morris

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 18, 2019
                              Filed: August 22, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, KELLY and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

       Leron L. Morris pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 imposed a

      1
       The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
sentence of 68 months, an upward variance of 17 months from the recommended
Guidelines range. On appeal, Morris argues that his previous conviction for robbery,
in violation of 18 U.S.C. § 2112, does not qualify as a crime of violence because that
offense does not require “violent force” under Johnson v. United States, 559 U.S.
133, 140 (2010), and it is not an enumerated offense under U.S.S.G. § 4B1.2(a). We
hold that Morris’s arguments are foreclosed by Stokeling v. United States, 139 S. Ct.
544 (2019), and affirm.

         We review de novo a district court’s conclusion that a prior conviction qualifies
as a crime of violence. United States v. Sykes, 914 F.3d 615, 619 (8th Cir. 2019).
Morris’s predicate offense makes it a crime to “rob[] or attempt[] to rob another of
. . . personal property belonging to the United States.” 18 U.S.C. § 2112. By simply
punishing “robbery,” Congress “le[ft] the definition of th[is] term[] to the common
law.” Carter v. United States, 530 U.S. 255, 267 n.5 (2000). Morris agrees that the
“federal robbery statute incorporates the common law meaning of force” but claims
that it “does not require the use, attempted use, or threatened use of force as that term
is defined in Johnson.” The Supreme Court, however, has recently clarified that
“Congress made clear that the ‘force’ required for common-law robbery would be
sufficient to justify an enhanced sentence under the new elements clause.” Stokeling,
139 S. Ct. at 551. Since that decision, we have recognized that a common law
robbery conviction is a crime of violence under the elements clause because it
requires “force sufficient to overcome a victim’s resistance.” Sykes, 914 F.3d at 620.
As a result, Morris’s conviction under 18 U.S.C. § 2112 is a crime of violence.

      We affirm Morris’s sentence.
                        ______________________________




                                           -2-